Citation Nr: 1527586	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for thoracolumbar degenerative disc disease (claimed as lumbar and thoracic spasm).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in April 2008 and December 2013; statements of the case were issued in January 2010 and February 2015; and substantive appeals were received in March 2010 and April 2015.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to an increased rating for onychomycosis of the bilateral feet, and an increased rating for a great right ingrown toenail have been raised by the Veteran in a June 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for obstructive sleep apnea and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Thoracolumbar degenerative disc disease was not manifested during the Veteran's active duty service or for years after service, nor is otherwise related to service. 


CONCLUSION OF LAW

The criteria for an award of service connection for thoracolumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in in December 2012, which is fully adequate.  The examiner reviewed the claims file and addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his April 2015 Board hearing, the Veteran testified that he sought treatment for back pain on several occasions in service.  Specifically, he stated that he sought treatment in 1984, 1991, and again when he was stationed in Germany (Transcript, pgs. 7-9).  He also testified that he would often feel sore after marches (Transcript, p. 6), and that he sought treatment shortly after his June 1991 discharge from service.  He estimated that he sought treatment in either 1991 or 1992 (Transcript, p. 14).  

The Veteran took exception to the fact that the January 2008 rating decision denied the claim, in part, because the August 2007 VA examination failed to result in a diagnosis.  Instead, the examiner determined that the disability had resolved.  The Veteran testified that he was diagnosed with lumbago in September 2008 and low back pain March 2010 (Transcript, pgs. 2-3).  He reported that the pain has increased and that he was prescribed Vicodin in 2013 (Transcript, p. 10).

The service treatment records reflect that that the Veteran sought treatment for low back pain in February 1991 (STRs p. 83).  He was observed to move extremely well and he had full range of motion.  He was diagnosed with mechanical low back pain.  He underwent a separation examination in April 1991.  It yielded normal findings with regard to the Veteran's back (STRs, p. 1).  However, the Veteran completed an April 1991 Report of Medical History in which he once again reported low back pain that "comes and goes." (STRs, p. 5-6).  Finally, a May 1991 treatment report reflects complaints of low back pain (STRs, p. 21).  He was diagnosed with mechanical low back pain.    

VA outpatient records reflect that the Veteran complained of back pain in April 2005.  He was noted to have slight tenderness in the lumbosacral area (VVA, Doc. 4, pgs. 643-645).  

The Veteran underwent a VA examination in August 2007.  The examiner reviewed the claims file in conjunction with the examination.  With regards to the lumbar spine, the Veteran reported that he has had lumbar spasms since 1991.  He also reported stiffness, restricted back mobility, weakness, feeling tired, and instability (giving out).  He reported pain for approximately 15 years.  The pain occurred three times per day and each time lasted for approximately 1 hour.  It travelled to the back of the thighs.  It was rated at a 9 (on a scale from 1 to 10).  

With respect to the thoracic spine, the Veteran reported being diagnosed with thoracic spasms beginning in 1991.  He also reported stiffness, muscle tightness, weakness, and a feeling of giving out on him.  He reported constant pain that traveled to the lower back. He once again reported the pain as a 9 (on a scale of 1 to 10).  Pain in the lumbar and thoracic spines could be elicited by physical activity, and relieved by rest, medication, and moving the legs.  He stated that even with pain, he could function with medication (800 mg. of Ibuprofen as needed for severe pain only).  He stated that his spine condition did not cause incapacitation.  The functional impairment was restriction on physical activities that required prolonged walking, frequent bending, and lifting objects more than 10-15 pounds.

Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on exam.  There was negative straight leg raising test on the right and left.  There is no ankylosis of the lumbar spine.  There was limitation of motion.  He achieved 0-62 degrees flexion, 0-20 degrees extension, 0-17 degrees right lateral flexion, 0-25 degrees left lateral flexion, 0-27 degrees right rotation, and 0-30 degrees left rotation.  Motion was limited by pain.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the thoracic spine were within normal limits.  X-rays of the lumbar spine showed narrowed disc space L4-L5 and L5-S1.  The examiner stated that there were no diagnoses for the thoracic and lumbar spines because the condition had resolved.  In an addendum, the examiner stated that a diagnosis is not warranted for the Veteran's x-ray findings because this finding is commonly seen in people starting the 3rd decade of life with or without symptoms of pain and spasms.

VA outpatient treatment records reflect that the Veteran complained of back pain again in June 2008.  (VVA, Doc. 4, pgs. 534-537).
 
VA outpatient treatment records further reflect reports of low back pain in August 2008.  He noted that the pain was "not new."  (VBMS, 8/8/08, pgs. 4-5).  In September 2009, the Veteran complained of chronic low back pain since service, worse since he went on a long car trip in February, and a current exacerbation of pain two days earlier.  The examiner noted no trauma or heavy lifting.  He assessed the Veteran with low back pain (VVA, Doc. 4, pgs. 486-490).  He was prescribed Vicodin for the pain (VVA, Doc. 4, p. 480).    

A March 2010 correspondence from Dr. A.B. reflects that she had been treating the Veteran for dermatophytosis (VBMS, 3/12/10).  She also noted that the Veteran had moderate pes planus that contributed to the Veteran's chronic foot and low back pain.

The Veteran underwent another VA examination in December 2012.  The examiner reviewed the claims file in conjunction with the examination.  He noted Dr. A.B.'s March 2010 correspondence in which she stated that the Veteran's pes planus contributes to the Veteran's low back pain.  He noted that the Veteran was diagnosed with mechanical low back pain in May 1991.  He also noted that the treatment report showed increased lordosis and a 20 pound weight gain, and that the examination revealed no specific spasm or tenderness.  The examiner cited the August 2007 VA examination report that noted that the Veteran weighed 331 pounds and that he had truncal obesity and lordotic posture.  

Upon examination, the Veteran found that x-rays revealed mild osteoarthritis and degenerative spondylosis of the mid/lower thoracic spine, otherwise no other radiographic findings involving the thoracic spine.  X-rays revealed a normal radiographic series of the lumbar spine.  

The examiner opined that it was less likely than not that the Veteran's low back disability was due to service.  He noted that the service treatment records demonstrated a complaint of back spasm; but that the complaint was not confirmed by physical examination.  The consultant on the lumbar issue stated that there was no spasm.  He noted that his own examination also failed to reveal any lumbar spasm, and the April 1991 separation examination revealed normal findings.  He stated that the cause of degenerative disc disease is unknown; but that it is thought to be multifactorial.  Several studies cite traumatically induced acute annular tear as the inciting pathologic event.  However, the Veteran did not sustain any trauma to his back.  The examiner stated that other theories suggest that degeneration of the lumbar disk is a natural part of aging.    

VA outpatient treatment records reflect that in December 2012, the Veteran sought treatment for low back pain following a motor vehicle accident.  Upon examination, the Veteran had no deformity. There was mild tenderness to palpation (lower back).  He had normal range of motion.  Straight leg raising caused worsening of back pain.  The Veteran's gait was okay.  X-rays revealed minimal degenerative disc disease at C5-C6 (VVA, Doc. 4, pgs. 52-53).    

Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

The evidence shows a current low back disability, as the December 2012 VA examination x-rays revealed mild osteoarthritis and degenerative spondylosis of the mid/lower thoracic spine

The evidence does not show an in-service injury or disease resulting in the current low back disability.  Though the Veteran sought treatment for back pain on several occasions during service, no objective evidence of a disability was found.  In February 1991, the Veteran was noted to move extremely well and he had full range of motion.  His April 1991 separation examination yielded normal findings with regard to the back.  The Veteran complained of back pain again in May 1991, but again no objective findings were noted and the Veteran was diagnosed with mechanical back pain.  Even when the Veteran sought treatment in 2008-2010, he was diagnosed only with low back pain (lumbago) without objective findings of an underlying disability.  

The Board notes that symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

At his April 2015 Board hearing, the Veteran reported having continuous back pain since service.  There are no post service treatment records dated prior to April 2005.  There was no indication in the April 2005 treatment report that the Veteran's back pain was longstanding or that it dated back to service.  Moreover, the Veteran did not file a claim until February 2007.  Had he been experiencing chronic back problems since service it would be reasonable to expect that he would have filed a claim sooner.  

The December 2012 VA examiner concluded that the Veteran's current back disability was less likely than not caused by or a result of back injury in service.  The examiner explained the April 1991 separation examination noted normal findings, that his own examination failed to reveal lumbar spasm, and that the Veteran did not sustain trauma to his back in service.  He further noted that Dr. A.B. has stated that his moderate to severe pes planus may be a contributing factor to the Veteran's back pain (the Board notes that the Veteran is not service connected for pes planus).  Although the Veteran reported pain during service, there is insufficient objective evidence to substantiate a diagnosis of degenerative disc disease in the military.  

The examiner's opinion is detailed and provides compelling rationale based on the evidence of record.  The medical evidence is found to be the most probative evidence of record addressing the relationship between a current low back disability and active service.  

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology a back disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection  for thoracolumbar degenerative disc disease (claimed as lumbar and thoracic spasm) is denied.


REMAND

As noted above, the Veteran testified at an April 2015 Board hearing.  The testimony was limited to the issue of entitlement to service connection for a back disability (inasmuch as the remaining issues were not yet on appeal).  

The Veteran appealed the remaining issues in April 2015.  In his April 2015 substantive appeal (VA Form 9) the Veteran indicated that he wished to testify at a Board videoconference hearing. 

The Board finds that the remaining claims must be remanded for the scheduling of a videoconference hearing to take place before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to be held at his local RO. Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


